Citation Nr: 0910698	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-16 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law 
Judge in January 2009.  A transcript of the hearing is of 
record.

The issue of entitlement to service connection for an eye 
disorder is being addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In January 2009, prior to the promulgation of a decision 
in the current appeal, the Veteran asked that his claims for 
service connection for a respiratory disorder and for service 
connection for a kidney disorder be withdrawn from appellate 
review.  

2.  A chronic skin disorder is not currently shown.  




CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for service connection for a respiratory 
disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).  

2.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for service connection for a kidney disorder 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2008).  

3.  A skin disorder was not incurred in or aggravated by 
active duty service; a disability of the skin is not shown.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2008).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2008).  

In a statement submitted in January 2009, the Veteran asked 
that his claims for service connection for a respiratory 
disorder and for service connection for a kidney disorder be 
withdrawn from appellate review.  

In view of the Veteran's expressed desires, the Board 
concludes that further action with regard to these issues is 
not appropriate.  The Board does not have jurisdiction over 
the withdrawn issues, and, as such, his appeals regarding 
entitlement to service connection for a respiratory disorder 
and for a kidney disorder are dismissed.  

Skin Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 
38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

In this case, the Veteran argues that he has a skin disorder 
that was incurred during active duty service.  Specifically, 
he alleges that a large bump on his back developed when he 
was stationed in California.  However, having carefully 
reviewed the evidence of record in light of these contentions 
and the applicable law, the Board finds that his claim fails 
because a current skin disorder is not shown.

The Board notes that the service treatment records do not 
reflect that he developed a chronic skin disorder in service.  
In fact, service treatment records are negative for any 
complaints of or treatment relating to a skin condition on 
the back.  Of importance, his May 1967 service separation 
examination revealed "normal" findings of the skin and 
lymphatics, and the only marks and scars noted were of the 
right wrist and the right lower quadrant.  

Moreover, post-service evidence does not show that the 
Veteran sought treatment for or complained of symptoms 
related to a skin disorder.  Although he reported a history 
of having had taken "brewer's yeast" as prescribed by his 
sister, a nurse, for the lump on his back, he testified that 
it subsequently "went away."  Hearing transcript (T.) at 
15.  

Further, even though the Veteran reported that the lump on 
his back occasionally returned and that a biopsy of the lump 
was conducted in 1996 by a private physician, there is no 
evidence that the Veteran was ever diagnosed with a skin 
disability with regard to his claimed symptoms.  Without 
evidence of a chronic skin disorder, the fact that he 
underwent a biopsy, standing alone, is insufficient to 
demonstrate a current disease or injury of the skin.  

For entitlement to compensation, the evidence must show the 
existence of a current disability, and one that has resulted 
from a disease or injury that occurred in the line of duty.  
In the absence of an identified disease or injury, service 
connection may not be granted.  See Sanchez-Benitez v. West, 
25 F.3d 1356 (Fed. Cir. 2001).  

At this time, there is no competent evidence that the Veteran 
has a disease or injury relating to the skin.  Significantly, 
there is no competent evidence of a diagnosis of or treatment 
for a skin disorder.  In fact, a physical examination during 
a January 2006 VA treatment revealed normal findings of the 
skin.  

The Board has considered the Veteran's statements and sworn 
testimony with regard to his claimed skin disability.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify"). 

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  However, 
chronic skin pathology is not the type of disorder that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, No. 06-0164 
(March 3, 2009).

Therefore, while the Veteran is competent to report the 
symptoms he experienced through his senses, he is not 
qualified to diagnose his symptomatology as a skin disorder.  
The Board attaches greater probative weight to the clinical 
findings than to his statements. See Cartright, 2 Vet. App. 
at 25.  As stated above, there is no post-service VA 
treatment or private records showing complaints of, treatment 
for, or diagnosis of a skin disorder.  To the contrary, 
normal skin findings were noted in a January 2006 VA 
treatment report.  Accordingly, equipoise is not shown, and 
the benefit of the doubt rule does not apply.  As such, the 
Board is unable to grant the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of two 
letters sent to the Veteran in May 2006 and August 2006 that 
fully addressed all notice elements and were sent prior to 
the initial RO decision in these matter.  The letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006 and 
August 2006, the RO provided the Veteran with notice of what 
type of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With these 
letters, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After reviewing the claims file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained all available service treatment 
records, and the Veteran submitted private medical records 
and statements on his behalf.  Further, he was provided with 
an opportunity to set forth his contentions in a hearing 
before the undersigned Veterans Law Judge in January 2009 

Moreover, given the absence of in-service evidence of chronic 
manifestations of a skin disorder, the absence of a diagnosis 
related to his reported symptomatology, and no competent 
evidence of a nexus between service and the Veteran's claim, 
a remand for a VA examination would unduly delay resolution.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to his claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143.


ORDER

Service connection for a respiratory disorder is dismissed 
without prejudice.  

Service connection for a kidney disorder is dismissed without 
prejudice.  

Service connection for a skin disorder is denied.


REMAND

With regard to the Veteran's claim for entitlement to service 
connection for an eye disorder, the Board finds that 
additional development is required to satisfy VA's 
obligations under the VCAA.   

Initially, the Board finds that the duty to assist requires 
that an examination be provided or medical opinion obtained 
with respect to the Veteran's claim.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Specifically, he has offered 
competent evidence alleging in-service incurrence of an eye 
injury, with confirms in-service treatment associated with 
trauma to the head.  Moreover, private medical evidence 
reflects that he underwent eye surgery in September 2008; 
however, there is insufficient competent evidence of record 
to make a decision whether his claimed right eye disability, 
diagnosed as a macular hole, is related to service.  

Given the evidence of record showing an in-service injury and 
current eye disorder, an examination and medical opinion are 
required to determine the nature and etiology of his claimed 
eye disorder.

Next, in his January 2009 hearing testimony before the 
undersigned Veterans Law Judge, the Veteran stated that he 
received treatment for his eye disorder at the VA Medical 
Center in New York, New York, in addition to receiving 
treatment from two private eye doctors.  Although he 
indicated that private records from J. P. Morgan were 
unavailable due to a business merger, he expressed that Dr. 
Robinson of Toms River may still have information pertaining 
to eye treatment that took place in the 1990s.  

To date, however, these records have not been associated with 
the claims file.  Because the Board has identified 
potentially outstanding records pertinent to the Veteran's 
claim on appeal, VA must undertake reasonable efforts to 
obtain such documents as these records may be material to the 
claim.  38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the VA 
Medical Center in Brick, New Jersey, for 
the period from May 2007 to the present.  
Any negative search result should be 
noted in the record.  

2.  Obtain clinical records from the VA 
Medical Center in New York, New York, for 
the period from 1967 to the present.  Any 
negative search result should be noted in 
the record.  

3.  After obtaining the appropriate 
consent, request medical records from Dr. 
Robinson.  If records are not available, 
that should be noted in the claims file. 

4.  Schedule the Veteran for an 
appropriate examination to determine the 
nature and etiology of his claimed eye 
disorder.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  With 
regard to each diagnosed disorder, if 
any, the examiner is requested to offer 
an opinion as to whether it is at least 
as likely as not (a 50 percent 
probability or higher) that an eye 
disorder is related to service, including 
the head trauma reported in April 1967.  
All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.

5.  Upon completion of the above, 
readjudicate the issue on appeal, with 
consideration of all evidence obtained 
since the issuance of the supplemental 
statement of the case in January 2009.  
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


